Name: Commission Regulation (EEC) No 1448/92 of 3 June 1992 amending Regulation (EEC) No 875/92 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1991 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/16 Official Journal of the European Communities 4. 6. 92 COMMISSION REGULATION (EEC) No 1448/92 of 3 June 1992 amending Regulation (EEC) No 875/92 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1991 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (6) thereof, Whereas by Regulation (EEC) No 875/92 (3), the Commis ­ sion determined the premium payable per ewe, the balance to be paid in respect of the 1991 marketing year ; Whereas, as a result of an administrative error, the advance on the premium paid in Greece was not taken into account ; whereas, therefore, the balance of the premium to be paid to certain sheepmeat and goatmeat producers in Greece should be rectified ; Whereas the measures provided for in this Regulation in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 875/92 the premiums to be paid per ewe to producers of heavy lambs and per female goat in Greece (Article 23 (5) of Regula ­ tion (EEC) No 3013/89) are hereby amended to ECU 7,986 and ECU 6,387 respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 8 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 93, 8 . 4. 1992, p. 8 .